Citation Nr: 1116451	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-24 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hypertension prior to May 13, 2010.

2.  Entitlement to a disability rating in excess of 20 percent for hypertension from May 13, 2010, to the present.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1980 until January 1994.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2008, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a January 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

In a January 2011 rating decision, the disability rating for the Veteran's service-connected hypertension was increased from a 10 percent rating to 20 percent disabling.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.  


FINDINGS OF FACT

1.  The evidence of record dated prior to May 13, 2010, does not show that the Veteran's hypertension was manifested by diastolic blood pressure of predominantly 110 or more, or systolic blood pressure of predominantly 200 or more.

2.  The evidence of record dated from May 13, 2010, to the present, does not show that the Veteran's hypertension is manifested by diastolic blood pressure of predominately 120 or more.


CONCLUSIONS OF LAW

1.  Prior to May 13, 2010, the criteria for a disability rating greater than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

2.  From May 13, 2010, the criteria for a disability rating greater than 20 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in August 2005 and May 2008, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now service-connected hypertension disability, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Nonetheless, in this case, the Veteran was provided pertinent information in the May 2008.  Specifically, VA informed the Veteran that a disability rating would be determined for his disability by applying the relevant diagnostic codes.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  His hypertension claim was subsequently readjudicated by way of the March 2009 Supplemental Statement of the Case (SSOC).

VA satisfied the notice requirements under Dingess in a March 2006 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nevertheless, in light of the Board's denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided an appropriate VA medical examination.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Initial Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v.  Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, concerning the hypertension claim, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Hypertension

By way of a brief history, service connection for hypertension was granted by way of a March 2004 rating decision, at which time a 10 percent disability rating was assigned effective as of February 1, 2004, the day following the Veteran's separation from active duty.  In February 2005, the Veteran filed a Notice of Disagreement, asserting that a higher disability rating was warranted for his hypertension disability.  In a January 2011 rating decision, the RO assigned a 20 percent rating for the Veteran's hypertension disability, effective May 13, 2010.  

The Veteran's service-connected hypertension is currently rated under Diagnostic Code 7101, hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under this diagnostic code provision, a 10 percent disability rating is assigned for hypertension when diastolic pressure is predominately 100 or more; or when systolic pressure is predominantly 160 or more; or when there is a history of diastolic pressure predominantly 100 or more and continuous medication for control is required.  A 20 disability percent rating is assigned when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent disability rating is assigned when diastolic pressure is predominantly 120 or more.  A maximum 60 percent disability rating is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

As indicated above, to receive the next higher rating of 20 percent for the period of time prior to May 13, 2010, the Veteran's diastolic pressure, i.e., the bottom number of his blood pressure reading, must be predominantly 110 or more; or the Veteran's systolic pressure, i.e., the top number of his blood pressure reading, must be predominantly 200 or more.  

To achieve the next higher rating of 40 percent from May 13, 2010, to the present, the Veteran's diastolic pressure must be predominately 120 or more.  

The Veteran's service treatment records show that his blood pressure was assessed during his active duty service.  The August 2003 separation report of medical examination shows that he was diagnosed with hypertension.  The clinical examination conducted at that time revealed a blood pressure reading of 161/107.  

The Veteran underwent a VA general medical examination in September 2003, at which time the Veteran reported that he was diagnosed with hypertension approximately four to five years prior.  He stated that he was prescribed medication to treat his hypertension in 2003, medication which he reported that he used daily.  He denied any headaches, dizziness, chest pains, or shortness of breath.  The examiner noted that an August 2003 electrocardiogram revealed normal sinus rhythm.  Blood pressure readings, taken on three separate occasions, were as follows:  150/120; 156/126; and 150/118.  The examiner noted that a July 2003 X-ray of the chest revealed normal heart size.  Following the clinical examination, the diagnosis was hypertensive vascular disease; he was noted to be on medication, with elevation sustained on assessment.

Included in the claims file is a VA medical treatment records showing a summary of the Veteran's blood pressure readings between August 2005 and November 2005.  This summary shows the following blood pressure readings:  138/90 (8/05); 140/90 (9/05); and 136/81 (11/05).

Associated with the claims file are the Veteran's private medical records, which show that she was evaluated for her hypertension.  These records show that from March 2005 to August 2009, the Veteran's blood pressure readings were as follows:  151/103 (3/05); 158/110 (5/05); 170/102 (5/05); 168/110 (5/05); 163/101 (7/05); 158/108 (11/05); 135/84 (2/06); 150/100 (9/07); 133/82 (10/07); 146/98 (3/08); 160/11 (3/08); 138/78 (5/09); and 151/105 (8/09).  Overall, these records show that the Veteran was prescribed medication to treat his disability.

In May 2010, the Veteran underwent a VA hypertension examination.  The examiner indicated that he reviewed the Veteran's service treatment records, making particular note of his in-service blood pressure readings.  The Veteran reported that his hypertension had progressively worsened since it onset and he reported using prescription medication to treat his disability.  He denied a history of a heart disorder or the continuous use of medication to treat a heart disease.  On the physical examination, the Veteran's blood pressure reading was 160/108.  The cardiac examination was negative for evidence of congestive heart failure or pulmonary hypertension.  There was no evidence of abnormal breath sounds and the Veteran appearance and development was normal.  His blood pressure was further assessed on three separate occasions, which revealed blood pressure readings of 158/110; 160/108; and 160/108.  An X-ray of the heart revealed that the heart size was normal, as was the electrocardiogram.  The examiner concluded that the Veteran's hypertension disability had no effect on the Veteran's usual occupation or on his usual daily activities.  The Veteran denied having missed any time from his full time employment as a supply specialist due to his hypertension.  The examiner determined that based on the medical evidence, the Veteran's diastolic blood pressure was predominately 110 or below and his systolic blood pressure was predominately less than 200.

Analysis 

Having reviewed the evidence of record in light of the relevant laws and regulations, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for the service-connected hypertension disability prior to May 13, 2010, and the claim for a disability rating in excess of 20 percent from May 13, 2010, to the present.  And thus, the appeal must be denied.  

Increased Rating for Hypertension prior to May 13, 2010

Following a careful review of the evidence, the Board finds that the Veteran's hypertension is not shown to be more than 10 percent disabling from the effective date of service connection to May 12, 2010.  The Veteran's blood pressure has been read on various occasions prior to this date.  The medical evidence of record shows that out of at least 19 total blood pressure readings reported for this time period, the diastolic readings have been predominately below 110.  In this regard, the Board recognizes that during the September 2003 VA examination, the Veteran's diastolic blood pressure readings were 110 and above on three separate occasions.  However, this constitutes only three diastolic readings of 110 or more out of the nineteen blood pressure readings recorded for this time period.  In light of the approximately nineteen diastolic blood pressure readings reported during this period, the three diastolic pressure readings do not amount to a disability picture of diastolic pressure of predominately 110 or more.  Thus, the evidence does not show that a higher, 20 percent disability rating is warranted based on the Veteran's diastolic blood pressure.  

Additionally, the competent medical evidence of record has not shown that the Veteran's systolic pressure was predominantly 200 or more prior to May 13, 2010.  The medical evidence show that out of the approximately nineteen total blood pressure readings reported during this time period, there were none that exhibited a systolic reading of at least 200.  Indeed, the systolic blood pressure ranged from a low of 138 to a high of 170 during this time.  The Veteran's systolic blood pressure readings do not meet the criteria for the next higher, 20 percent disability rating.  As such, the Veteran's hypertension disability does not meet the criteria for a 20 percent rating under Diagnostic Code 7101 prior to May 13, 2010.

Essentially, the medical evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for hypertension prior to May 13, 2010.  As the preponderance of the evidence is against this aspect of the Veteran's claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Increased Rating for Hypertension from May 13, 2010, to the present

With respect to the remaining aspect of the Veteran's claim, the preponderance of the evidence does not show that a disability rating in excess of the currently assigned 20 percent is warranted.  In this instance, the medical evidence of record consists solely of the 4 blood pressure readings recorded during the May 2010 VA examination.  These four readings show that the Veteran's diastolic blood pressure ranged from a low of 108 to a high of 110.  Thus, none of these blood pressure readings show that the Veteran's diastolic blood pressure was predominately 120 or more.  As there is no medical evidence showing that the Veteran's diastolic blood pressure meets the criteria for the next-higher 40 percent rating from May 13, 2010, an increased disability rating is not warranted.  

Conclusion

The Board has considered the Veteran's lay assertions to the effect that his hypertension is of such severity as to warrant disability ratings higher than what has already been assigned.  While the Veteran is generally considered competent to report his symptoms, a lay person such as the Veteran is not competent to offer an opinion on complex medical questions, such determining the clinical severity of hypertension.  As explained above, for VA rating purposes the severity of hypertension is measured based on a demonstration of specific readings made upon blood pressure testing; the Veteran does not maintain that he has the ability or equipment to make such findings himself, nor has he identified any evidence or medical source which has made such a findings during the appeal period.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Essentially, in this case, it is beyond the Veteran's competence to determine the severity of his hypertension, himself.  

Accordingly, the Veteran's blood pressure readings for the identified periods have not satisfied the requirements for a disability ratings in excess of 10 percent and 20 percent disabling under Diagnostic Code 7101.  The Board observes that Diagnostic Code 7101 was amended during the course of this appeal, in that Note (3) was added to allow for a separate rating for hypertensive heart disease and other types of heart disease, effective October 6, 2006.  However, the objective medical evidence does not show that the Veteran currently has diagnosed heart disease associated with his service-connected hypertension.  Indeed, the Veteran denied a history of heart disease during the May 2010 VA examination and the clinical evaluation did not reveal any evidence of a heart condition.  As such, there is no medical or lay evidence which suggests that a separate rating for heart disease is warranted in this case. 

Finally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability ratings currently assigned for the Veteran's hypertension contemplate the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  Indeed, while higher ratings are available for the Veteran's disability, his symptomatology simply does not meet the criteria for a higher rating during the periods currently on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record does not show that the Veteran's hypertension disability warrants a disability rating in excess of 10 percent prior to May 13, 2010, or a disability rating in excess of 20 percent thereafter.  As there appears to be no identifiable period on appeal during which this disability manifested symptoms meriting a disability rating in excess of what has been upheld herein, staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 119.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for the hypertension disability prior to May 13, 2010, is denied.

Entitlement to a disability rating in excess of 20 percent for the hypertension disorder from May 13, 2010, to the present, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


